COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-18-00202-CV


IN RE NICODEMUS                                                       RELATOR
INVESTMENTS, LLC

                                    ----------

                         ORIGINAL PROCEEDING
                     TRIAL COURT NO. CV-2015-02367

                                    ----------

                       MEMORANDUM OPINION 1

                                    ----------

     The court has considered relator’s petition for writ of mandamus, real party

in interest’s letter in response, relator’s reply, and the mandamus record as

supplemented.

     We therefore vacate our June 21, 2018 order staying the trial court’s

June 12, 2018 contempt order, and we dismiss relator’s petition for writ of

mandamus as moot.

                                                 PER CURIAM

PANEL: PITTMAN, KERR, and BIRDWELL, JJ.

DELIVERED: July 16, 2018

     1
      See Tex. R. App. P. 47.4, 52.8(d).